Case: 16-17270   Date Filed: 07/14/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-17270
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 2:04-cr-14027-KAM-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


IVORY CHARLES BRINSON,


                                                        Defendant-Appellant.



                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (July 14, 2017)
              Case: 16-17270     Date Filed: 07/14/2017   Page: 2 of 4


Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Ivory Charles Brinson appeals his life term of supervised release, less 14

months, imposed after the revocation of his original supervised release, 18 U.S.C.

§ 3583(e)(3), (h), because he tested positive for marijuana use. Brinson argues that

his life term of supervised release is procedurally unreasonable because the district

court impermissibly relied on the commutation of his original sentence to the

exclusion of the statutory sentencing factors, id. § 3553(a). Brinson also argues that

his new term of supervised release is substantively unreasonable. We affirm.

      We review the reasonableness of a sentence imposed after the revocation of

supervised release for abuse of discretion. United States v. Trailer, 827 F.3d 933,

935 (11th Cir. 2016). If a defendant violates a condition of his supervised release,

the district court may revoke his supervised release, impose a prison term, and

impose a new term of supervised release. 18 U.S.C. § 3583(e)(3), (h).

      In reviewing the reasonableness of a sentence, we follow a two-step process.

Trailer, 827 F.3d at 935. First, we ensure that the sentence was procedurally

reasonable by reviewing whether the district court miscalculated the guideline

range, treated the Sentencing Guidelines as mandatory, failed to consider the

statutory sentencing factors, based the sentence on clearly erroneous facts, or failed

to adequately explain the sentence. Id. at 936; see also 18 U.S.C. § 3583(c). The


                                          2
               Case: 16-17270     Date Filed: 07/14/2017    Page: 3 of 4


district court is not required to give a lengthy explanation of its reasons for

rejecting a defendant’s arguments, but must set forth enough explanation to show

that the court considered the parties’ arguments and had a reasoned basis for its

decision. Rita v. United States, 551 U.S. 338, 356–57 (2007). And a failure to state

that the court considered the statutory sentencing factors does not render a sentence

procedurally unreasonable, if the record otherwise reflects that the court considered

the factors. United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). Second,

we examine whether the sentence was substantively reasonable in the light of the

statutory sentencing factors. Trailer, 827 F.3d at 936. Although we will not

substitute our judgment in weighing the relevant factors, a court can abuse its

discretion when it fails to consider relevant factors that were due significant

weight, gives an improper or irrelevant factor significant weight, or commits a

clear error of judgment by balancing the factors unreasonably. United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

      The district court did not abuse its discretion in imposing a life term, less 14

months, of supervised release. Trailer, 827 F.3d at 936. The sentence is

procedurally reasonable because the district court considered the statutory

sentencing factors and the parties’ arguments and did not impermissibly consider

Brinson’s commutation to the exclusion of other relevant aspects of his

background and history. The sentence is substantively reasonable because the


                                           3
               Case: 16-17270     Date Filed: 07/14/2017    Page: 4 of 4


district court did not fail to consider any factor due significant weight, give an

improper factor significant weight, or unjustifiably rely on one of the factors to the

exclusion of the others. The district court committed no clear error in judgment

when it gave significant weight to Brinson’s extensive criminal history and

likelihood of recidivism. We affirm.

      AFFIRMED.




                                           4